Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 1 of 32

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

AB., an individual;

 

Plaintiff CIVIL ACTION NO:
-against-
PLAINTIFF’S COMPLAINT FOR
MARRIOTT INTERNATIONAL, INC.; DAMAGES AND JURY TRIAL
Defendant. DEMANDED
COMPLAINT

COMES NOW the Plaintiff A.B., by and through her undersigned counsel, and respectfully

submits her complaint for damages against Defendant, and makes the following averments.
INTRODUCTION

1. For years, sex trafficking ventures have brazenly operated in and out of hotels throughout
this country. Criminals parade their misconduct openly at hotels throughout the United States
while the hotels and hospitality industry remain willfully blind to the criminal misconduct to
continue earning a profit at the expense of human life, human rights, and human dignity.

> Marriott International, Inc. knew and has known for more than a decade that sex trafficking
repeatedly occurs under their flag throughout the country. Rather than taking timely and effective
measures to thwart this epidemic, Defendant has instead chosen to ignore the open and obvious
presence of sex trafficking at its hotels, enjoying the profit from rooms rented for this explicit and
apparent purpose.

3. This action for damages is brought by the Plaintiff, a survivor of sex trafficking (hereinafter
identified by her initials “A.B.”), under the federal William Wilberforce Trafficking Victims

Protection Reauthorization Act of 2008 (hereinafter “TVPRA”) and Pennsylvania law.

1
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 2 of 32

4. AB. was first trafficked for commercial sex at the age of eighteen (18) years old. She met
her first trafficker online on a dating site, airG.com. She was in need and naive so when he offered
to take her in, she was convinced to travel from Florida to New York to meet him. As soon as she
walked into her trafficker’s home, her trafficker beat her and raped her. When he was done, A.B.
was forced to take pictures for him to post ads on various site advertising sexual service to paying
strangers.

5. A.B. was forced by her trafficker to sexually service paying strangers in the form of in and
out calls. Her trafficker would make the arrangements for her at Defendant’s hotels. A.B. did not
see any profits from these transactions with the customers as her trafficker would keep the money
she collected. Eventually, A.B. was controlled by an additional trafficker who also sold and
required her to sexually service paying strangers as she endured brutal physical assaults,
psychological torment, verbal abuse, and false imprisonment at Defendant’s hotels as the
Defendant did nothing but profit from her exploitation.

6. The Plaintiff now brings this action for damages against the Defendant listed herein.
Defendant, in violation of 18 U.S.C. § 1595, knowingly benefited from facilitating a venture that
they knew, or at the very least should have known, to be engaging in sex trafficking in violation
of 18 U.S.C. § 1591 (a).

7. AB. was advertised on backpage.com and other internet sites against her will, physically
tortured, and then sexually exploited under such duress at hotels in Philadelphia. These hotels
included The Fairfield Inn@ located at 8800 Bartram Avenue; the Renaissancee Philadelphia
Airport Hotel located at 500 Stevens Drive; and the Four Points@ by Sheraton Philadelphia Airport
located at 4101A Island Avenue, Philadelphia, Pennsylvania.

8. As a direct and proximate result of Defendant’s consistent refusals to prevent human
Case 2:19-cv-05770-MAK Document1 Filed 12/09/19 Page 3 of 32

trafficking at their hotels, A.B. was sex trafficked, sexually exploited, and victimized repeatedly
at Defendant’s hotels.

9. The Plaintiff brings this action pursuant to the Trafficking Victims Protection
Reauthorization Act 18 U.S.C. §1595, against Defendant who enabled, harbored, held, facilitated,
and financially benefited from a sex trafficking venture in which A.B. was trafficked for the
purpose of commercial sex, sexually exploited, and brutally victimized in violation of 18 U.S.C.
§1591 (a).

PARTIES

10. The Plaintiff, having moved to proceed anonymously,' and, herein, identified by her
initials A.B., was eighteen (18) years old when she was first sold for sex and trafficked
throughout in Philadelphia, Pennsylvania. The Plaintiff is a victim of trafficking pursuant to 22
U.S.C. §7102 (15) and 18 U.S.C. §1591 (a), and a victim of a “severe form of trafficking” as it is
defined under 22 U.S.C §7102 (14). The Plaintiff resides in Florida.

11. Defendant Marriott International, Inc. (“Marriott”) is another of the largest hotel
companies in the world offering public lodging services directly or through its affiliates,
subsidiaries, and franchisees. It is a Delaware corporation with its headquarters at 10400
Fernwood Road, Bethesda Maryland, 20817.

a. Defendant Marriott International, Inc. is the successor entity to Starwood Hotels
and Resorts Worldwide, Inc. and retains successor liability for the wrongful acts

of the predecessor.

 

! Contemporaneously with the Complaint, Plaintiff A.B. filed a Motion for Protective Order and
Leave to Proceed Anonymously with Memorandum in Support based upon the nature of the
allegations in the instant Complaint, which are of an inherently intimate and personal nature.
That motion is pending. Undersigned Counsel will provide her identity to counsel for Defendant
upon proper effectuation of service.
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 4 of 32

b. As of 2016, Starwood Hotels and Resorts, LLC f/k/a Starwood Hotels and Resorts
Worldwide, Inc. is a wholly owned subsidiary of Marriott International, Inc.

c. Renaissancee, Four Points by Sheraton, and Fairfield Inn brand hotels are all
Marriott hotels.

d. Asa hotel operator, Defendant Marriott controls the training and policies for its
hotels including the Renaissancee, Four Points# by Sheraton, and Fairfield Inne
where A.B. was trafficked. Defendant Marriott represents that it considers guest
safety and security important and requires the hotels in its portfolio to comply
with Marriott brand standards and all local, state, and federal laws.”

e. By and through its relationship with the staff at the Renaissance, Four Points
by Sheraton, and Fairfield Inne, hotels where A.B. was trafficked and the hotel
guest perpetrator who trafficked A.B. at Renaissancee, Four Pointse by
Sheraton, and Fairfield Inne hotels, Defendant Marriott knowingly benefited, or
received anything of value, from its facilitation of, or participation in, a venture
which it knew or should have known to engage in sex trafficking.

f. Marriott receives a percentage of the gross room revenue from the money
generated by the operations of Renaissancee, Four Pointse by Sheraton, and
Fairfield Inn@ hotels, including a percentage of the revenue generated from the
rate charged for the rooms in which the Plaintiff was sex trafficked.

g. Marriott owns, supervises, and/or operates The Fairfield Inne by Marriott

Philadelphia Airport located at 8800 Bartram Avenue; the Renaissance®

 

2 Marriott International Inc., Human Rights Policy Statement (July 2017) available at
https://www.marriott.com/Multimedia/PDF/Co rporate/HumanRightsStatement.pdf (last visited
Nov. 20, 2019).
Case 2:19-cv-05770-MAK Document1 Filed 12/09/19 Page 5 of 32

Philadelphia Airport located at 500 Stevens Drive; and the Four Pointse by
Sheraton Philadelphia Airport located at 4101A Island Avenue in Philadelphia,
Pennsylvania.

h. Marriott is subject to the jurisdiction of this Court because it regularly transacts
business in Pennsylvania, operates dozens of hotels in Pennsylvania, contracts to
supply services in Pennsylvania, caused indivisible injuries to the Plaintiff in
Pennsylvania, and profited from an illegal sex trafficking venture at its hotels.

12. Whenever reference is made in this Complaint to any act, deed or conduct of Defendant,
the allegation is that Defendant engaged in the act, deed, or conduct by or through one or more of
its officers, directors, agents, employees, or representatives who was actively engaged in the
management, direction, control, or transaction of the ordinary business and affairs of the
Defendant.

JURISDICTION AND VENUE

13. This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 because this action
arises under the Constitution, laws, or treaties of the United States. The amount in controversy
exceeds $75,000.

14, Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial part of
the events or omissions giving rise to the claims asserted in this action, including Defendant’s
misconduct and omissions, occurred in the judicial district where this action is brought.

SEX TRAFFICKING UNDER FEDERAL LAW

15. Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the recruitment,

harboring, transportation, provision, obtaining, patronizing, or soliciting of a person for the

purposes of a commercial sex act and in which the commercial sex act is induced by force, fraud,
Case 2:19-cv-05770-MAK Document1 Filed 12/09/19 Page 6 of 32

or coercion.” This definition combines the three elements of sex trafficking as a criminal offense:
the act, the means, and the purpose.

16. To best understand the mechanism by which sex trafficking ventures are prohibited by
federal criminal law, it’s best to address these elements in the reverse. Sex trafficking is slavery
for the purpose of commercial sex, a lens on the already existing crimes prohibited by 18 U.S.C.
§ 1589 and §1590. The crime of slavery can then be divided into the two (2) elements remaining:
the act and the means. The act is the “harboring, transporting, providing, or obtaining” of forced
labor, codified as a violation of 18 U.S.C. §1590, while the means is labor “obtained or provided
by force, fraud or coercion” and is codified as a violation of 18 U.S.C. §1589.

17. Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA under 22
U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. §1591, it is nevertheless a long-
recognized and familiar atrocity.

18. Pursuant to 18 U.S.C. §1591(a), all who knowingly provide or obtain commercial sex
that was provided or obtained through force, fraud, and coercion are guilty of sex trafficking. This
includes, at a minimum, both the ‘traffickers’ who recruit, harbor, transport, and provide
individuals for forced commercial sex work and the ‘Johns’ or ‘buyers’ who obtain, solicit, or
patronize forced commercial sex work.*

FACTUAL ALLEGATIONS

A. THE HOSPITALITY INDUSTRY’S PARTICIPATION IN THE SEX
TRAFFICKING INDUSTRY

“75% of survivors responding to Polaris’s survey reported coming into contact with hotels at

 

3 While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are
referenced as the ‘Johns’, ‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under
federal law both categories are ‘traffickers’.
Case 2:19-cv-05770-MAK Document1 Filed 12/09/19 Page 7 of 32

some point during their exploitation... Unfortunately, 94% also disclosed that they never
received any assistance, concern, or identification from hotel staff.”
-The Polaris Project’

19. Human trafficking is the world's fastest growing crime.” While the term ‘human
trafficking’ incorporates all forced labor, the sex trafficking industry alone pulls in an estimated
$99 billion each year making it the second largest illicit crime industry behind only the sale of all
illegal drugs.®

20. Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt bondage, and
other forms of coercion to compel adults and children to engage in commercial sex acts against
their will.

21. The hospitality industry plays a crucial role in the sex trade.’ The trope of the “no-tell
motel” is certainly not a new one. Hotels have long profited from their reputations as havens of
privacy and discretion for the offending. Hotels offer anonymity and non-traceability, making
them ideal venues for crime and sex trafficking in particular.

22. According to National Human Trafficking Hotline statistics, hotels are the top-reported

venue, even over commercial front brothels, where sex trafficking acts occur.® Traffickers and

 

4 Recommendations for Hotels and Motels, THE POLARIS PROJECT,
https://polarisproject.org/hotels-motels-recommendations (last visited June 19, 2019).

3 Human Trafficking is the World's Fastest Growing Crime, THE ADVISORY BOARD (May 22,
2017, 9:30 AM), https://www.advisory.com/daily-briefing/20 17/05/22/human-trafficking.

6 Profits and Poverty: The Economics of Forced Labor, INTERNATIONAL LABOR ORGANIZATION
(May 24, 2014), http://www. ilo.org/ global/publications/ilo-bookstore/order-
online/books/WCMS._ 243391/lang--en/index.htm.

7 Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility,
CORNELL UNIVERSITY SCHOOL OF HOTEL ADMINISTRATION (2017),

http:// scholarship.sha.cornell.edu/honorstheses/ 3.

8 National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016),
https://polarisproj ect.org/resources/2016-hotline statistics.

7
Case 2:19-cv-05770-MAK Document1 Filed 12/09/19 Page 8 of 32

buyers alike frequently use hotel rooms to exploit victims.

23.  Traffickers use hotels as the hub of their operations. Inside, the victims are harbored,
raped, assaulted, and forced to service buyers who come to the hotel solely to purchase sex. This
is referred to as an ‘in call’.

24. Hotels are also the venue of choice for buyers seeking an ‘out call,’ wherein the buyer
rents a hotel room and the trafficker delivers the victim to the buyer’s room to complete the sordid
transaction. Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing
sex) typically choose to engage in trafficking away from their home, naturally leading to the
increased involvement of hotels. In New York City alone, 45% of all reported sexual exploitation
took place in hotels, including the Ritz Carlton and the Plaza.’

25. The problem is industry-wide. In the United States, as much as 63% of all trafficking
incidents happen in hotels ranging from luxury to economy.'°

26. Due to the overall complacency of the hospitality industry on addressing the issue, hotels
are the venue of choice for sex trafficking.*t Traffickers and buyers capitalize on the hotel
industry’s general refusal to adopt and enforce companywide anti-trafficking policies from the
corporate to the property level, train staff on what to look for and how to respond, and/or establish
safe and secure reporting mechanisms for those at the point of sale.

27. Every day, thousands of hotel employees witness manifestations of sex trafficking and

commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent, identify

 

9 Giovanna L. C. Cavagnaro, Sex Trafficking: The hospitality Industry’s Role and Responsibility,
CORNELL UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.

'0 Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry,
CORNELL HOSPITALITY REPORT, 15(15), 3-10 (2015).

\\ Hotels Initiative, THE POLARIS PROJECT, https://polarisproj ect.org/initiatives/hotels (last visited
June 19, 2019).
Case 2:19-cv-05770-MAK Document1 Filed 12/09/19 Page 9 of 32

and thwart sexual exploitation where it is most likely to occur.

28. But aside from their unique position in this epidemic, hotels and motels have the highest
obligation to protect their guests from known dangers, including sex trafficking and sexual
exploitation, and should be held accountable when they fail to comply. As aptly stated in a
publication by the Cornell University School of Hospitality, “the hospitality industry is
undoubtedly involved in the sex trafficking industry...and therefore has an inherent responsibility
to deter the crime and can be liable for failing to do so.”"

29, Training hotel staff to identify the signs of sex trafficking and sexual exploitation is a
critical and obvious legal obligation for the hospitality industry. The presence of sex trafficking
and sexual exploitation in a hotel is frequently an obvious occurrence and, although unutilized,
underutilized, or ineffectively utilized, numerous well-researched trainings and toolkits have been
published for the hotel industry over the last decade to help hotel staff in every position to identify
the signs.'?

30. From check-in to check-out there are a number of indicators that traffickers and their
victims exhibit during their stay at a hotel. With proper training and the implementation of
reasonable security measures, hospitality companies could prevent regular sex trafficking under
their flag.

31. Obvious signs of sex trafficking at a hotel may include: an excess of condoms in rooms,

individuals carrying or flashing large amounts of cash, excessive amounts of cash stored in the

 

!2 Giavanna L. C. Cavagnaro, Sex trafficking: The Hospitality Industry’s Role and Responsibility,
CORNELL UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.

13 DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.”
Available at: https://www.dhs. gov/sites/default/files/publications/blue-
campaign/toolkits/hospitality-toolkit-eng.pdf.
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 10 of 32

room, renting two (2) rooms next door to each other, declining room service for several
consecutive days, significant foot traffic in and out of room(s), men traveling with multiple women
who appear unrelated, women known to be staying in rooms without leaving, women displaying
physical injuries or signs of fear and anxiety, guests checking in with little or no luggage, hotel
guests who prevent another individual from speaking for themselves, or a guest controlling
another’s identification documents.

32. Obviously, hotel staff who have undergone training are more aware of sex trafficking
when it happens and are more willing to report it than hotel staff who have not been trained.’°
Thus, hospitality companies are obligated to adopt policies and procedures related to sex
trafficking and to enforce these policies and procedures as brand standard through to the property
level.

33. Hospitality companies can and should mandate that all staff working at all hotels across
their brands complete sex trafficking training.'®

34. The hospitality industry has been cognizant of their role and responsibilities in the sex
trafficking industry for years.

35. In 2011, Wyndham Hotels trained only some of its employees to look for signs of

 

14 Id See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil
Liability for Hotels and their Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL
EXPLOITATION, Villanova University School of Law (2015), https://cseinstitute.org/wp-
content/uploads/2015/ 06/Hotel_ Policy_Paper-1.pdf.

1S Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry ’s Role and
Responsibility, CORNELL UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.

16 Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for
Hotels and their Employees, The Institute to Address Criminal Sexual Exploitation, Villanova
University School of Law (2015), https://cseinstitute.org/wp-

content/uploads/2015/06/ Hotel Policy _Paper-1.pdf.

10
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 11 of 32

trafficking. !7

36. Marriott International claims it amended its Human Rights Policy as early as 2006 to
reflect growing concerns regarding human trafficking and reviews the policy annually. To date,
the policy merely states, “Marriott supports the elimination of all forms of forced, bonded or
compulsory labor and provides associate training on human trafficking awareness and
prevention.”!8

37. Marriott also claims it has supported the anti-trafficking group Polaris since 2010 and in
a partnership with EPCAT ((End Child Prostitution, Pornography and Trafficking of Children for
Sexual Purposes)) developed a training module in 2010 for hotel management and staff.!°

38. Further, nationwide campaigns recognized the issue of human trafficking in the hotel
industry and the lack of internal policies to address the issue, and took initiative as early as 1997
with the United Nations Blue Heart Campaign and domestically in 2010 with the Department of
Homeland Security’s Blue Campaign.”° These efforts sought to educate both the public and
private sectors on identifying and combatting human trafficking, including the hospitality industry

and both campaigns released online resources and toolkits publicly accessible to any entity

concerned with human trafficking.”’

 

17 Katie Lobosco, Super 8 workers trained to spot sex trafficking, CNN BUSINESS (Nov. 18,
2014), https://money.cnn.com/2014/11/1 8/news/companies/days-inn-sex-trafficking/.

18 Our Commitment to Human Rights, MARRIOTT INTERNATIONAL INC. available at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRi ghtsCommitment.pdf (last
visited Nov. 20, 2019) citing Marriott International, Inc.’s Human Rights Policy Statement
available at https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf
(last visited Nov. 20, 2019).

'9 Human Rights Policy, MARRIOTT, https://www.choicehotels.com/about/responsibility/human-
rights-policy (last visited June 6, 2019).

20 DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22,
2015), https://www.dhs.gov/blog/201 5/07/22/dhs-blue-campaign-five-year-milestone.

21 Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY,
https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited June 19, 2019).

11
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 12 of 32

39. Hospitality companies have both the power and responsibility to make sex trafficking
difficult for the offenders. Yet, they either repeatedly fail to heed the call or repeatedly failed
to execute their own policies. Instead, each continues to facilitate these crimes at their hotels,
content to direct their efforts solely to profit and the bottom line.

B. THE DEFENDANT HELP CONTROL THE HOSPITALITY INDUSTRY

40. Hotel brands or flags lend their name and likeness to third party owners, while the
building and operations are run by a franchisee or third party management company under the
brands’ control. In return, the parent brand exchanges the high risk that is inherent in owning an
asset like a hotel for the low risk associated with owning a contract or franchise agreement and
still profits from putting heads in beds.

4]. The average consumer does not see this relationship. The parent brand gives the
property its identity. It provides signage on and in front of the building that assures customers
that if they check into that hotel they can expect the standards consistent with the parent hotel
brand. The same brand emblazoned on everything in the hotel from the pens in the bedside
tables to the staff uniforms at the front desk.

42. In addition to brand recognition, a marketing organization, hotel listings in the Global
Distribution System (GDS) and other online travel agency databases, the brand provides the
local hotel with access to its brand wide central reservation system, 800 number, revenue
management tools, world-class loyalty programs and a website. Thus, booking and room
reservations are controlled by the corporate parent brand.”

43. The local hotel typically pays around 10% of their total revenue back to the parent

 

22 Bllen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING
MAGAZINE (April 10, 2018) https://lodgingmagazine.com/the-origins-and-growth-of- franchising-
in-the-hotel-industry/,

12
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 13 of 32

hotel brand and is required to develop and maintain the property in accordance with the parent
brand’s standards as they are laid out in the franchise agreement.

44. Per the contract or franchise agreement, the parent brand may enforce these standards
through periodic inspections and even termination of the agreement if the local hotel is found to
be inadequate. The right of the parent hotel brand to enforce their brand standards is also their
responsibility.

45. At the time of the incidents alleged herein:
a. Defendant Marriott owned and controlled the Renaissance, Four Pointse, and
Fairfield Inn@ brands.”?
46. Parent hotel brands may kick delinquent hotels out of their system but it is at the
expense of terminating their royalty payments so it is seldom done.

C. DEFENDANT’S WILLFUL BLINDNESS TO SEX
TRAFFICKING AT THEIR HOTELS

47. Defendant Marriott has been on notice of repeated incidences of sex trafficking occurring

across their Renaissancee, Four Pointse, and Fairfield Inn hotels yet these brand managers
failed to take the necessary action to prevent sex trafficking within their brand and continue to
fail.

48. Defendant Marriott controls, owns, supervises, or operates The Fairfield Inn@ Philadelphia
Airport located at 8800 Bartram Avenue, the Renaissance® Philadelphia Airport located at 500
Stevens Drive, and the Four Points# by Sheraton Philadelphia Airport located at 4101A Island
Ave, in Philadelphia, Pennsylvania.

49. Marriott failed to implement and enforce any of their own policies and protect Plaintiff

 

23 Starwood Hotels and Resorts, LLC f/k/a Starwood Hotels and Resorts, Inc. is now a wholly
owned subsidiary of Marriott International Inc.

13
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 14 of 32

A.B. from being trafficked.

50. Founded in 1927, Marriott represents that they have more than Ninety-two (92) years of
experience in managing successful brands. From all of their Renaissance, Four Points, and
Fairfield Inne hotels, Defendant Marriott receives an application fee, a lump sum payment,
royalties, and other ongoing financial benefits.

51. Defendant Marriott knew or should have known that the Renaissancee, Four Points, and
Fairfield Inn@ hotels where Plaintiff A.B. was trafficked for commercial sex were in areas
known for a high incidence of crime and prone to sex trafficking activity on and around the
hotel premises, including when Plaintiff A.B. was trafficked.

a. Despite having knowledge of the extensive prostitution and sex trafficking that
occurs at hotels and specifically their hotels, Defendant Marriott has repeatedly
failed to thwart these activities.

b. Defendant Marriott can exercise control over Renaissancee, Four Points, and
Fairfield Inne hotels by:

i. distributing information to assist employees in identifying human
trafficking;
ii. providing a process for escalating human trafficking concerns within the
organization;
iii. requiring all employees to attend training related to human trafficking;
iv. providing new hire orientation on human rights and corporate
responsibility;
v. providing training and education to Renaissance, Four Points, and

Fairfield hotels through webinars, seminars, conferences, and online

14
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 15 of 32

portals;
vi. developing and holding ongoing training sessions on human trafficking;
vii. conducting audits of training protocols; or
viii. providing checklists, escalation protocols and information to property
management staff; or tracking performance indicators and key metrics on
human trafficking prevention.

c. Defendant Marriott was in an actual and/or apparent agency relationship with its
Renaissancee, Four Pointse, and Fairfield Inne hotels offering public lodging
services. This agency relationship was created and is maintained through
Defendant Marriott’s exercise of an ongoing and systemic right of control over
Renaissance, Four Pointse, and Fairfield Inne hotels by Defendant Marriott’s
operations, including the means and methods of how Renaissancee, Four
Pointse, and Fairfield Inne hotels conduct daily business including:

i. hosting online bookings on Defendant Marriott’s domain;
ii. requiring Renaissancee, Four Pointse, and Fairfield Inne hotels to use
Defendant Marriott’s customer rewards program;
iii. setting parameters on employee wages;
iv. making employment decisions;
v. advertising for employment,
vi. sharing profits;
vii. standardized training methods for employees;
viii. building and maintaining the facility in a manner specified by Marriott;

ix. standardized or strict rules of operation,

15
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 16 of 32

x. regular inspection of the facility and operation by Marriott,
xi. fixing prices; or
xii. other actions that deprive Renaissance, Four Points, and Fairfield hotels
of any independence in their business operations.

d. Apparent agency also exists between Defendant Marriott Renaissancee, Four
Points by Sheraton, and Fairfield Inne by Marriott hotels. Defendant Marriott
holds out Renaissance, Four Pointse, and Fairfield hotels@ to the public as their
direct alter-egos -- each possessing authority to act on the other’s behalf.

e. Given Defendant Marriott’s public statements on behalf of its brand and the
control it assumed in educating, implementing, and directing its hotels,
Defendant Marriott breached its duties in the following ways:

1. Failed (altogether or adequately) to distribute information to assist
employees in identifying human trafficking;

2. Failed (altogether or adequately) to provide a process for
escalating human trafficking concerns within the organization;

3. Failed (altogether or adequately) to mandate managers,
employees, or owners attend training related to human trafficking;

4. Failed (altogether or adequately) to provide new hire orientation
on human rights and corporate responsibility;

5. Failed (altogether or adequately) to provide training and education
on human trafficking through webinars, seminars, conferences,

and online portals;

16
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 17 of 32

6. Failed (altogether or adequately) to develop and hold or require
ongoing training sessions on human trafficking; and/or

7. Failed (altogether or adequately) to provide checklists, escalation
protocols and information to property management staff or
tracking performance indicators and key metrics on human
trafficking prevention.

f. For years, Defendant Marriott has failed to address the rampant culture of sex
trafficking which tragically occurs throughout its hotels across the country. This
entrenched apathy to the real risk of sex trafficking and pervasive willful
blindness to the role Renaissancee, Four Points, and Fairfield Inng hotels play
in sex trafficking facilitated the sex trafficking of Plaintiff K.R. that forms the
basis of this complaint hotels across the country. This entrenched apathy to the
real risk of sex trafficking allowed the exploitation of Plaintiff A.B. at
Renaissance, Four Pointse, and Fairfield Inng hotels that forms the basis for
this complaint.

i. In December of 2014, a man was charged with human trafficking after
holding a woman and her toddler hostage at the Four Pointse by Sheraton
in San Rafael, California. The man held the woman in the hotel against
her will and pimped her out while he watched her 2-year-old toddler.”4

ii. In December of 2014, a traffic stop led to the discovery of a 16-year-old

 

24 “tTayward man arrested for alleged human trafficking in Marin Hotel,”
humhttps://www.times-standard.com/2014/12/0 8/hayward-man-arrested-for-alleged-human-
trafficking-in-marin-hotel/

17
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 18 of 32

iil.

iv.

Vi.

girl who was being sold for sex by a woman at a Four Points@ by
Sheraton in San Rafael, California.”

In August of 2018, a survivor described to the San Francisco Chronicle
how her sex trafficking experience started with her being trafficked out of
a Four Points@ by Sheraton in Emeryville, California. When she
attempted to escape, she was re-captured by her pimp and thrown in the
trunk of a car.”°

In February 2017, a Kansas woman was sentenced to nearly three years in
federal prison for the sex trafficking of a teenage girl. The woman and
her husband and co-trafficker had taken the girl to a Fairfield Inne in
Manhattan, Kansas for an out call.?’

In 2013, a 16 year old girl was taken by her trafficker, who was later
convicted of his crimes, to a Fairfield Inne in Dedham, Massachusetts
where she was forced to engage in sex acts for his financial gain.”
According to crime statistics, from 2012-2017, Houston area Marriott
hotels had among the highest number of arrests among hotel chains for

commercial sex related crimes.”

 

25 “Police: Woman pimped 16-year-old girl at Marin hotel,”

https://www.chicoer.com/2014/1 2/24/police-woman-pimped-16-year-old- girl-at-marin-hotel/
26 https://www.sfchronicle.com/crime/article/ Sex-worker-s-murder-case-testimony-gives-rare-
13192240.php
27 http:/Awww.kake.com/story/34426420/woman-sentenced-in-teen-sex-trafficking-case

8 https://www.wickedlocal.com/x91 9096222/Dorchester-man-arrested-in-Quincy-pleads-guilty-
to-child-prostitution-charges

29 https://www.chron.com/news/houston-texas/houston/article/Houston-s-most-popular-hotels-
for-prostitution-11744958.php

18
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 19 of 32

D. THE SEX TRAFFICKING OF A.B.
52. The facts alleged herein stem from multiple sex trafficking rings operating in
Pennsylvania and across the country. While victimized by her traffickers in Pennsylvania, A.B.
was subject to repeated instances of rape, physical abuse, verbal abuse, exploitation,
psychological torment, kidnapping, and false imprisonment at Defendant’s hotels.
53. A.B. was required to have sex for payment with various buyers at Defendant’s hotels in
response to advertisements for commercial sex that her trafficker posted on Craigslist.com,
eros.com and Backpage.com.*”
54. A.B.’s trafficker controlled her, punishing her with physical violence every time she did
not conform to his abundant rules.
55. A.B. was forced to perform commercial sex acts on as many as six men in an evening.
Each man entered and exited rooms at Defendant’s hotels as an unannounced guest.
56. A.B.’s trafficker and his partner frequently paid for the room one night at a time and always
paid in cash. Regardless, A.B.’s trafficker and his partner would repeat the process multiple
times a week.
57. Prior to, during, and following the incidents described herein, Defendant had actual and/or
constructive notice of drug dealing, prostitution, and/or general safety concerns at its hotels,

including, but not limited to, video surveillance of their hotels, as well as oral or written

complaints regarding said suspicious activity. Defendant failed to take any actions to curtail

 

30 Backpage.com was the leading online marketplace for commercial sex, until it was seized by
the federal authorities in April 2018. Backpage.com operated in 97 countries and 943 locations
worldwide—and was last valued at more than a half-billion dollars. See STAFF OF
PERMANENT SUBCOMMITTEE ON INVESTIGATIONS; 118TH CONG., REP. ON
BACKPAGE.COM’S KNOWING FACILITATION OF ONLINE SEX TRAFFICKING
(Comm. Print 2017).

19
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 20 of 32

these activities.
58. Had Defendant been paying attention to the activities being conducted at its hotels, and
the apparent red flags outlined above, it would have been impossible for them not to notice the
victimization of A.B.

E. DEFENDANT FACILITATED THE TRAFFICKING OF A.B.
59. Defendant profited from the sex trafficking of A.B. and knowingly or negligently aided
and engaged with her trafficker in his sex trafficking venture. The Defendant leased rooms to
A.B.’s traffickers, when they knew, or should have known, that they were using the rooms to
imprison A.B., physically assault her, and subject her to repeated exploitation as they forced
her into sexual servitude.
60. Defendant knew, or should have known, that A.B. was being trafficked and that Defendant
was knowingly benefiting financially from said exploitation, because A.B.’s traffickers
frequented Defendant’s hotels.
61. Defendant knew, or should have known, that A.B. was being trafficked because A.B.
constantly entertained traffic to appease her traffickers’ daily quotas, and her traffickers would
help check her in then not proceed to the room; behavior that indicated they were using the
Defendant’s hotels for his illegal sex trafficking venture.
62. Defendant actively participated in this illegal endeavor by knowingly or negligently
providing lodging to A.B.’s traffickers in which to harbor A.B. while they were trafficking her.
63. Defendant profited from the sex trafficking of A.B. and knowingly or negligently aided
and participated with A.B.’s traffickers in their criminal venture. Defendant took no action as
A.B. repeatedly visited the hotel, often with different guests, without any luggage, avoiding all

eye contact, and often displaying prominent bruising all over her person.

20
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 21 of 32

64. Defendant actively participated in this illegal endeavor by knowingly or negligently
providing lodging to those who purchased sex from A.B. in which to harbor A.B. while she
was being trafficked.

65. Defendant had the opportunity to stop A.B.’s traffickers and offenders like them from
victimizing A.B. and others like her. Instead, Defendant failed to take reasonable measures
to stop sex trafficking from occurring in its hotels.

66. Defendant financially benefited from the sex trafficking of A.B., and other victims like
her, and developed and maintained business models that attract and foster the commercial sex
market for traffickers and buyers alike.

67. Defendant enjoys the steady stream of income that sex traffickers bring to their hotels.
68. Defendant financially benefits from its ongoing reputation for privacy, discretion, and
the facilitation of commercial sex.

69. Defendant failed to take any steps to alert the authorities, properly intervene in the
situation, or take reasonable security steps to improve awareness of sex trafficking and/or
prevent sexual exploitation at their hotels.

70. Defendant maintained these deficiencies to maximize profits by:

a. Reducing the cost of training employees and managers of how to spot the signs of
human trafficking and sexual exploitation and what steps to take;

b. Not refusing room rentals, or reporting guests to law enforcement, in order to
maximize the number of rooms occupied and the corresponding rates, even if the
rooms rented were to sex traffickers or buyers;

c. Lowering security costs by not having proper security measures, including, but not

limited to, employing qualified security officers to actively combat human

21
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 22 of 32

trafficking and sexual exploitation;
71. Asa direct and proximate result of these egregious practices on the part of Defendant,
A.B. and victims of sex trafficking and exploitation like her, have been permanently injured
and damaged physically, emotionally, psychologically, and financially.
CAUSES OF ACTION
COUNT ONE - 18 U.S.C §1595 (“TVPRA”)
72. The Plaintiff A.B. incorporates each foregoing allegation.
73. A.B. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and is
therefore entitled to bring a civil action under 18 U.S.C. §1595.
74. Defendant’s acts, omissions, and commissions, taken separately and/or together, outlined
above, constitute a violation of 18 U.S.C. §1595. Specifically, Defendant had a statutory
obligation not to benefit financially from a venture that it knew, or should have known, was
engaged in violations of 18 U.S.C. §1591 (a). At all relevant times, Defendant breached this
duty by participating in, and facilitating, the harboring and provision of A.B. for purposes of
commercial sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.
75. Defendant has financially benefited as a result of these acts, omissions, and/or
commissions by keeping operating costs low, and maintaining the loyalty of the segment of its
customer base that seeks to participate in the sex trade. Moreover, Defendant directly benefitted
from the trafficking of A.B. on each occasion it received payment for rooms that she was being
kept in at Defendant’s hotels. The actions, omissions, and/or commissions alleged in this
pleading were the but-for and proximate cause of A.B.’s injuries and damages.
76. A.B. has suffered substantial physical and psychological injuries as the result of being

trafficked and sexually exploited at the Defendant’s hotels in violation of 18 U.S.C. §1591 (a).

22
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 23 of 32

COUNT TWO - 18 Pa. Cons. Stat. § 3051

77. The Plaintiff A.B. incorporates each foregoing allegation.

78. A.B. isa victim of the sex trade within the meaning of 18 Pa. Cons. Stat. § 3051 and is

therefore entitled to bring a civil action under 18 Pa. Cons. Stat. §3051.

79. Defendant’s acts, omissions, and commissions, taken separately and/or together, outlined

above, constitute a violation of 18 Pa. Cons. Stat. §305 1. Specifically, Defendant had a statutory

obligation not to benefit financially from a venture that it knew was engaged in the sex trade.

At all relevant times, Defendant breached this duty by knowingly participating in, and

facilitating, the harboring and provision of A.B. for purposes of commercial sex induced by

force, fraud, or coercion, by their acts, omissions, and commissions.

80. Defendant has financially benefited as a result of these acts, omissions, and/or

commissions by keeping operating costs low, and maintaining the loyalty of the segment of its

customer base that seeks to participate in the sex trade. Moreover, Defendant directly benefitted

from the trafficking of A.B. on each occasion it received payment for rooms that she was being

kept in at Defendant’s hotels. The actions, omissions, and/or commissions alleged in this

pleading were the but-for and proximate cause of A.B.’s injuries and damages.

81. AB. has suffered substantial physical and psychological injuries as the result of being

trafficked and sexually exploited at the Defendant’s hotels in violation of 18 U.S.C. §1591 (a).

PRAYER FOR RELIEF
WHEREFORE on the basis of the foregoing, the Plaintiff requests that a jury be selected

to hear this case and render a verdict for the Plaintiff, and against the Defendant, and that the
jury selected award damages to the Plaintiff in an amount which will effectively prevent other

similarly caused acts and adequately reflects the enormity of the Defendant’s wrongs and injuries

23
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 24 of 32

to the Plaintiff due to the Defendant’s faulty conduct, including but not limited to:

a. All available compensatory damages for the described losses with respect to each cause
of action;

b.past and future medical expenses, as well as the costs associated with past and future life
care;

c.past and future lost wages and loss of earning capacity;

d. past and future emotional distress;

e.consequential and/or special damages,

£. all available noneconomic damages, including without limitation pain, suffering, and loss
of enjoyment of life;

g.punitive damages with respect to each cause of action;

h.reasonable and recoverable attorneys' fees;

i. costs of this action; and

j. pre-judgment and all other interest recoverable

24
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 25 of 32

Further, the Plaintiff requests that the Court enter judgment consistent with the jury's

verdict, and prays for any other damages and equitable relief the Court or jury deems appropriate

under the circumstances.

THE PLAINTIFF DEMANDS A TRIAL BY JURY

Dated: December 9, 2019

RESPECTFULLYSUBMITTED,
PLAINTIFF, (
By Her Att

  
 

 

x
Jefry Kyiste 1, Esq. (38332)
eitz/& Lyxenberg
ePrive East
Suite 210
Cherry Hill, NJ 08002
Tel No. 856-755-1115
Fax No, 856-755-1995

25
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 26 of 32

EXHIBIT A

26
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 27 of 32

 

(BLUE CAMPAIGN

One Voice. One Mission, End Human Trafficking.”

    

HOSPITALITY

4 Bt © Jet @ oll Big G3 Pea

Who We Are

The Blue Campaign is the unified
voice for the U.S. Department of
Homeland Security's (DHS) efforts to
combat human trafficking. Working
with jaw enforcement, government,
and non-governmental and private
organizations, the Blue Campaign
strives to protect the basic right of
freedom and bring those who exploit
human lives to justice.

 

What's Inside?

This toolkit offers tips and resources that can help you
inform and educate your employees about human
trafficking.

It includes posters of human trafficking warning signs for
four groups of employee:

e Hotel and Motel Staff

* Housekeeping, Maintenance and Roor Staff

® Concierge, Bellman, Front Desk, Security and Valet
Staff

e Food and Beverage Staff

These posters can be displayed in common areas of your
business where employees congregate (such as staff
break, laundry and maintenance raoms).

wwwedhs pou/bluecampaign

27
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 28 of 32

(BLUE CAMPAIGN

One Voie. One Mitton, Ena Human Tremeding

What is Human Trafficking?

Human trafficking is modern-day slavery and involves the use of force, fraud or caercion
to obtain labor or commercial sex. Every year, millions of men, women and children
are trafficked in countries araund the world, including the United States.

There are different types of human trafficking:

e Sex Trafficking
Victims of sex trafficking are manipulated or forced to engage In sex acts for someone else’s
commercial gain, Sex trafficking is not prostitution.

Anyone under the age of 18 engaging in commercial sex is considered to bea victim of human
trafficking. No exceptions.

e Forced Labor
Victims of forced labor are compelled to work for little or no pay, often manufacturing or
growing the products we use and cansume every day.

* Domestic Servitude
Victims af domestic servitude are forced to work in isolation and are hidden in plain sight as
nannies, housekeepers or domestic help.

Human trafficking and the What actions can | take at my business
hospitality industry to help stop human trafficking?

Traffickers often take advantage of the privacyand You play a significant ro le in helping to stop this
anonymity offered by the hospitality industry. They terrible crime by:
can operate discreetly because staff and guests

: e Knowing the signs of human trafficking.
may not know the signs of human trafficking.

® Designing a plan of action to respond to
_—reports of human trafficking Inyour
business.

* Partnering with agencies that provide
services to victims of human trafficking. In
the case of lodging, consider offering
vouchers to victims. Immediate housing for
victims plays a vital role in beginning a
victim’s healing process.

« Providing employee training to help them
understand and identify signs of human
trafficking.

e Distributing and posting the fact sheets in
this kit to your employees.

You may have employees who are victims of forced
labor. lf a third party applied for a position on
behalf of an individual or if employees are not
receiving their own paychecks, these could be signs
of human trafficking.

Hatels and motels are also major locations where
traffickers force sex trafficking victims to provide
commercial sex to paying customers. Victims may
be forced to stay at a hotel or motel where
customers come to them, or they are required to
go to rooms rented out by the customers.

Information on additional resources, literature, materials, and training
offered by the Blue Campaign can be found at wwww.chs gov/bluecampaign.

28
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 29 of 32

(>) BLUE CAMPAIGN

One Vote, Ore Mission. ind Human Tretdens

SIGNS OF HUMAN TRAFFICKING

For Hotel and Motel Staff

 

Hotel and motel employees are often in the best position to see potential signs af
human trafficking, especially since your duties give you access to different areas of the
properties. You may also have direct or indirect contact with both traffickers and
victims.

GENERAL INDICATORS

Individuals show signs of fear, anxiety, tension,
submission, and/or nervousness money oc ID.

Individuals have no canérol aver or possession of

Individuals show signs of physical abuse, restrain’, Individuats dress inappropriately for theirage or have
and/or confinement jower quality clothing compared to others in their

party.

Indiaduals exhibit evidence of vera: threats,
emotional abuse, and/or being treated in a
demeaning way. no luggage or other bags.

*

Individuals have few of no personal items—such as

»
*

Individuals show signs of malnaurishment, poor Individuais appear to be with a significantly older
hygiene, fatigue, sieep deprivation, untreated “boyfriend” or in the company of alder males.

ness, injuries, and/or unusual behavior.

*

& group o€ girls appears to be traveling with an oder

Individuals lack treedom of movement ar are famaie or male.
constantly monitored.

=

A group of males os females with identical tattoas in
Individuals avoid eye contact and interactian with similar bocations. This may indicate “branding” by a
others. trafficker.

Ewch indicator alone muy not necessanly mean a parson ir beleg trupivelwd.
WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING
® Do not at any time attempt to confront a suspected trafficker directly or alert a victim to your suspicions.

© Call 9-1-1 for emergency situations— threats of violence, physical assault, emergency medical needs, etc.
® Follow your corporate protocal, such as by notifying management and security.

® Call 1-866-DHS-2-ICE [1-866-347-2423) to report suspicious criminat activity to federal law enforcement. Highly
trained specialists take reports from both the public and law enforcement agencies. Submit a tip at

wuwwice covitins.

To get help from the Mational Human Trafficking Resource Center (NHTAC), call 1-888-373-7888 or text HELP or
INFO to BeFree (233733).

 

29
Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 30 of 32

CS) BLUE CAMPAIGN

‘One Vole, Ona Miieen, End Human Tremeding.

SIGNS OF HUMAN TRAFFICKING

For Housekeeping, Maintenance, and Room Service Staff

 

Housekeeping, maintenance, and room service staff typically have the most access to
guest rooms where signs of human trafficking may be apparent. By being conscious of
human trafficking indicators, you can help identify possible human trafficking activities
and victims.

GENERAL INDICATORS

« "Go Not Disturb” sign used constantly « Individuals joitering in hallways of appearing to
monitor the area.

Requests room or housekeeping services {additional

towels, new linens, etc.}, but denies hotel/motel + Excessive amounts of afccho! or illegal drugs in
staff entry inta room cooms
s Refusal of cleaning services for multiple days. + Evidence of pornography.

*
*

Excessive amounts of cash im a room, Minars left alone in room for lang periods of time.

*
+

Smeil of bodily fluids and musk Excessive number of people staying in a room.

*
e

Presence of muitiple computers, cell phones, Extended stay with few or no personal possessions

pagers, credit card swipes, or other technology. + Provocative clothing and shoes

The same person reserving multiple rooms.

*

Constant flow of men inta a noom at ali hours.

Individuals leaving room infrequently, rox af all,
erarodd hours.

Excessive amounts of sex paraphernaila in rooms
(condoms, lubricane, lotion, etc.}.

Children's items or clothing ar present but no
chitd registered with the roar.

Rooms stocked with merchandise, Juggage, mail
packages, and purses/wallets with different names.

Feeh indicotor alone map nat necessanly mean a persan (5 being trafficked.

WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING

® Do not at any time attempt to confront a suspected trafficker directly or alert a victim to your suspicions.
® Call 9-1-1 for emergency situations—threats of violence, physical assault, emergency medical needs, etc.
© Follow your corporate protecal, such as by notifying management and security.

Call 1-866-DHS-2-ICE (1-866-247-2423] to report suspicious criminal activity to federal law enforcement. Highly
trained specialists take reports from both the public and law enforcement agencies. Submit a tip ak

www.ice.goy/tips.

Q To get help from the National Human Trafficking Resource Center (NHTRC), cail 1-388-373-7888 of text HELP or
INFO to BeFree (233733).

vavw. dhs eow/bluecampaign

30
 

 

Case 2:19-cv-05770-MAK Document 1 Filed 12/09/19 Page 31 of 32

(>) BLUE CAMPAIGN

‘One Vote, One Mision. End Human Trefticeng

SIGNS OF HUMAN TRAFFICKING

For Concierge, Beliman, Front Desk, Security, and Valet Staff

     
   

“
i

Concierge, bellman, front desk, security, and valet staff are typically the first ta see
guests when they enter the hotel. When checking in or requesting hotel amenities, a
guest may exhibit behavior indicating human trafficking.

GENERAL INDICATORS

Patrons checking inta roam appear distressed or

4
.

individuals jeasing roam infrequently, not at all, or at

injured. add haurs

The same persen reserving multiple rooms Minor with a patron late night or during school

hours (and not on vacation}.

‘

Few or no personal tems when checking in.

individuals checking inta room have no
identification

Room paid for with cash or pre-laaded credit card.

Excessive use of hotel computers for adult orianted

Room is ranted hourly, lass than a day, or for long-

or sexually explicit websites,
term stay that does not appzar normal.

*

Patrons not forthcoming about full names, home
address or vehicie information when registering.

Fatrons request information or
access toa adult services or sex industry.

Minor taking on adult roles or behaving alder than
actual age (paying bills, requesting services).

Room rented has fewer beds than patrons

individuals selling items to or begging fram
patrons or staff.

*

Patron appears with a minor that he ar she aid not
came with originally.

Indiiduals enter/exit through the side or rear
entrances, instead of the lobby,

«

Kentais of pornography when children are staying in
the room.

Car in parking lot regularly parked backward, so the

*

Individuals dropeed off at the hotel or visit

. . license plate is not visible.
repeatedly over a period of time, :

Eoch indicator alone may vat necessaniy mace a pessan is being trafficked.

WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING

Do not at any time attempt te confront a suspected trafficker directly or alert a victim to your suspicions.
Call 9-1-1 for emergency situations—threats of violence, physical assault, emergency medical needs, etc.
Follow your corporate protocol, such as by notifying management and security.

Call 1-866-DHS-2-ICE (1-866-347-2423) to report suspicious criminal activity to federal law enforcement. Highiy
trained specialists take reports Irom both the public and law enforcement agencies. Submit a tip at

wwiwice goy/tips.

©Oo0®@

To get help from the National Human Trafficking Resource Center (NHTRC), cail 1-888-373-7883 on text HELP or
INFO to BeFree {233733}.

©

www.dhs.gov/bluecampaign

31
Case 2:19-cv-05770-MAK Document1 Filed 12/09/19 Page 32 of 32

>) BLUE CAMPAIGN

‘One Volo. One Mission. End Human Traficune

SIGNS OF HUMAN TRAFFICKING

For Food and Beverage Staff

 

Food and beverage staff may have access to a guest’s room or see them using the hotel
restaurant or bar. Be conscious of these signs indicating a guest may be a victim of
human trafficking.

GENERAL INDICATORS
* Patron entertaining a minor at the har ar restaurant that he/she did not came in with originally.
« Patron claims to be an adult although appearance suggests he/she is a minor.
+ Individuals loitering and soliciting male patrans.
» individuals waiting at a table or bar and picked up by a male (trafficker or customer).
e Individuals asking staff or patrons far foad ar money.
» individuals taking cash or receipts left on tables.

Each indicoter atone may not secessaniy mean a ersom iz baing trafficbed.
WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING
® Do not at any time attempt to confront a suspected trafficker directly or alert a victim to your suspicions.
®© Call 9-1-1 for emergency situations—threats of violence, physical assault, emergency medical needs, etc.
© Follow your corporate protocol, such as by notifying management and security.

Call 1-866-DHS-2-ICE (1-866-347-2423) to report suspicious criminal activity to federal law enforcement. Highly
trained specialists take reports from both the pubiic and taw enforcement agencies. Submit a tip at

www ice gov/tips.

To get help from the National Human Trafficking Resource Center (NHTRC), call L-898-373-7898 or text HELP or
INFO to BeFree (233733).

www.dhs.gov/bluecampaign

 

32
